Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant device of claim 1 as recited below as a whole.

	1. A method comprising: " providing a precursor package having a plurality of integrated modules, wherein: " an inter-module area is horizontally in between two adjacent integrated modules of the plurality of integrated modules; " each of the plurality of integrated modules comprises a module substrate with a plurality of perimeter bond pads, at least one electronic component, a mold compound, and a plurality of perimeter vertical shield contacts; " the at least one electronic component and the plurality of perimeter bond pads are on a top surface of the module substrate and encapsulated by the mold compound, wherein the plurality of perimeter bond pads surround the at least one electronic component and are electrically coupled to ground; and " each of the plurality of perimeter vertical shield contacts is bonded to a corresponding perimeter bond pad, and extends through the mold compound, such that a top tip of each of the plurality of perimeter vertical shield contacts is exposed at a top surface of the mold compound; " singulating the precursor package at each inter-module area to form a plurality of individual integrated modules, wherein a top surface of each of the plurality of individual integrated modules is the top surface of the mold compound, a bottom surface of each of the plurality of individual integrated modules is a bottom surface of the module substrate, and a side surface of each of the plurality of individual integrated modules is a combination of a side surface of the mold compound and a side surface of the module substrate; and " applying a shielding structure completely over the top surface and the side surface of each of the plurality of individual integrated modules, wherein the .

  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814